      Case 2:19-cr-00462-MHT-SMD Document 81 Filed 06/09/21 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )                  CRIMINAL ACTION NO.
     v.                    )                    2:19cr462-MHT
                           )                         (WO)
RICHARD O’NEIL HUGHES, JR. )

                                   ORDER

      Defendant        Richard    O’Neil     Hughes     has    requested

temporary release or voluntary surrender to visit his

father’s gravesite and to receive a COVID-19 vaccine.

See    Oral    Motion    for     Voluntary    Surrender       (Doc.   64);

Motion     for   Voluntary       Surrender    or     Temporary    Release

(Doc. 77).         The court has been orally informed that

Hughes has been fully vaccinated.                   The only issue now

remaining         is      the      visit       to      his       father’s

gravesite--relief that the court has already granted,

see Order (Doc. 76), and today reaffirms.                      The court

will therefore deny Hughes’s newly pending motion for

release to facilitate vaccination (because the vaccine

has been received) and to visit his father’s gravesite
   Case 2:19-cr-00462-MHT-SMD Document 81 Filed 06/09/21 Page 2 of 2




(because that relief has already been authorized and is

being reaffirmed).

                                ***

    Accordingly, it is ORDERED that:

    (1) The court’s order (Doc. 76) granting, in part,

defendant     Richard    O’Neil       Hughes’s   oral     motion       for

temporary release to visit his father’s gravesite is

reaffirmed.     The United States Probation Officer and

defense   counsel     shall    make     arrangements      as   to      the

timing of the visit and inform the court when it has

occurred.     Defendant Hughes has until June 23, 2021, to

visit his father’s gravesite.

    (2) Defendant Hughes’s pending motion for voluntary

surrender or temporary furlough (Doc. 77) is denied as

moot.

    DONE, this the 9th day of June, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
